Nichols, J.
1. In Georgia the gist of an action for alienation of affections is the loss of consortium, which is a property right growing out of the marriage relationship, and includes the exclusive right to the services of the spouse, and to the society, companionship, and conjugal affection of each other. Hobbs v. Holliman, 74 Ga. App. 735, 739 (41 S. E. 2d 332).
2. The plaintiff brought an action for damages against the parents of his former wife because of the alleged alienation of affection oí the wife. The petition contains many sordid details and repetitions of various allegations of tortious misconduct on the part of the defendants, but, without enumerating them, it is deemed sufficient to state that the petition set forth a cause of action. It is alleged that the defendants *39wilfully, wantonly, and maliciously by wrongful acts detailed in the petition caused the wife to deny the plaintiff her fellowship, consortium, and his conjugal rights, and finally to separate from the plaintiff and bring an action of divorce against him; but that he filed a cross-action and obtained a divorce from her on the ground of cruelty. The court did not err in overruling the general demurrer to the petition.
Decided May 5, 1955.
B. Hugh Burgess, James M. Roberts, Cohen, Roberts & Kohler, for plaintiffs in error.
W. George Thomas, Bruce B. Edwards, contra.

Judgment affirmed.

Felton, C. /., and Quillian, J., concur.